Citation Nr: 1808150	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  15-38 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Department of Veterans Affairs non service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision by the Department of Veterans Affairs (VA) Committee of Waivers and Compromises.

In April 2016, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran, through her representative, has stated that her appeal with regard to entitlement to a waiver of recovery of overpayment of VA non service-connected pension benefits was granted in full.

2.  In a statement received in April 2016, the Veteran withdrew her appeal as to the issue of entitlement to a waiver of recovery of overpayment of VA non service-connected pension benefits.


CONCLUSION OF LAW

There is no alleged specific error of fact or law with regard to the Veteran's waiver of recovery of overpayment appeal.  38 U.S.C. § 7105(d)(5) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

In a typed statement received April 28, 2016, the Veteran's stated: "I respectfully withdraw my appeal with the Board of Veterans' Appeal."  During her April 2016 hearing, the Veteran, through her representative, confirmed with the undersigned Veterans Law Judge that she was withdrawing her appeal of entitlement to a waiver of recovery of overpayment of non-service connected pension benefits.  The undersigned found the Veteran's withdrawal request to be a fully informed decision.

Thus, there remains no allegation of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim must be dismissed.


ORDER

The appeal of entitlement to a waiver of recovery of overpayment of Department of Veterans Affairs non service-connected pension benefits is dismissed.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


